DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
Re claim 16, line 2: in front of “ambient light sensor”, insert --the--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 5, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0191648). 
Re claims 1 & 10, Wang teaches, Figs. 1-6, abstract, claim 8, [0008, 0055, 0057, 0061, 0064, 0065, 0067, 0070, 0073], a display device, comprising 
-an organic light-emitting diode (OLED) display panel (OLED display); 
-an upper linear polarizer (linear polarizer), disposed over the OLED display panel and having a reference polarization direction; and 
-an ambient light sensor (10), disposed beneath the OLED display panel (R), wherein the ambient light sensor includes: 
a substrate (circuit board or part of terminal device 100); 
a first sensing element (11), disposed on the substrate, and sensing light to generate a first sensing value (e.g. light intensity); 
a first lower linear polarizer (13), disposed between the OLED display panel and the first sensing element (11), covering the first sensing element (11), and having a first polarization direction; 
a second sensing element (12), disposed on the substrate, and sensing light to generate a second sensing value (e.g. light intensity); and 
a second lower linear polarizer (14), disposed between the OLED display panel (30) and the second sensing element (12), covering the second sensing element (12), and having a second polarization direction which is different from the first polarization direction (orthogonal to each other); 
wherein an angle between the first polarization direction and the reference polarization direction is different from an angle between the second polarization direction and the reference polarization direction (based on orthogonal direction between first and second polarization directions); 
wherein the first sensing value and the second sensing value are used to calculate an ambient light intensity (e.g. total intensity).

    PNG
    media_image1.png
    244
    397
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    245
    385
    media_image2.png
    Greyscale

	Re claim 2, Wang teaches an upper quarter-wave plate (31), disposed between the upper linear polarizer and the OLED display panel (30); and a lower quarter-wave plate (151, 152), disposed between the OLED display panel (30) and the ambient light sensor (10) (Figs. 5-6). 
	Re claims 5 & 13, Wang teaches the first polarization direction is perpendicular to the second polarization direction [0057]. 
	Re claim 11, Wang teaches a quarter-wave plate (32) covering the first linear polarizer (13) and the second linear polarizer (14) (Figs. 5-6). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Danzebrink et al. (US 2010/0067021).
	The teachings of Wang have been discussed above.
	Re claims 3, 4 & 12, Wang does not explicitly teach the first polarization direction is parallel to the reference polarization direction; the reference polarization direction and the first polarization direction are 45 degrees; and the first polarization is 45 degrees.  
	Danzebrink teaches “The polarizer 303 may be oriented such that the first polarization direction is substantially parallel to one of the planes 407, 408” [0131] & “the polarization direction is within a plane 407 that includes an angle of approximately 45 degrees with the polarization direction of the reference beam 376” [0127]. 
	As taught by Danzebrink, one of ordinary skill in the art would utilize and modify the above teachings and incorporate into Wang obtain the first polarization direction is parallel to the reference polarization direction, the reference polarization direction and the first polarization direction are 45 degrees and the first polarization is 45 degrees as claimed, because it involves only routine skill in the art to achieve desired angle(s) of polarization directions and to achieve precise measurement of light intensity. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Danzebrink in combination Wang due to above reason. 
5.	Claim(s) 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gou (CN 108828857).
	The teachings of Wang have been discussed above.
Re claims 6-9 & 14-17, Wang does not teach the firs/second lower linear polarizer comprises a plurality of metal layers in the ambient light sensor; and each of the plurality of metal layers has a plurality of metal lines, the plurality of metal lines are parallel to the first polarization direction, each of the plurality of metal lines is 0.14 um to 0.21 um in width, and a space between two adjacent ones of the plurality of metal lines is 0.15 um to 0.21 um. 
Gou teaches “the nano-wire grid polarizer structure shown in FIG. 5, includes a transparent substrate 161 and a plurality of metal lines extending parallel to the surface 162 of transparent substrate 161. wherein the metal lines and two metal wires between the spaced region can form a grating period, the grating period width is expressed as the width of p, metal line is represented as w, in practical application, the grating period p can be set within the range of several tens to 100nm, generally is the grating period p of about 1/5 width w of the metal line” (Fig. 5). 
As taught by Gou, one of ordinary skill in the art would utilize and modify the above teaching obtain the firs/second lower linear polarizer comprises a plurality of metal layers in the ambient light sensor; and each of the plurality of metal layers has a plurality of metal lines, the plurality of metal lines are parallel to the first polarization direction, each of the plurality of metal lines is 0.14 um to 0.21 um in width, and a space between two adjacent ones of the plurality of metal lines is 0.15 um to 0.21 um, because it aids in enhancing brightness of light, and width and space of metal lines are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width and space through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gou in combination Wang due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/15/22